


Exhibit 10.20


TRIBUNE COMPANY
2013 EQUITY INCENTIVE PLAN
FORM OF STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT (the “Agreement”) is made by and between Tribune
Media Company, a Delaware corporation (the “Company”), and the undersigned
Participant, and is dated as of _______ (the “Date of Grant”). Pursuant to this
Agreement, the Company hereby grants to the Participant an Option to purchase
the number of shares of Class A Common Stock (“Common Stock”) of the Company as
set forth below at the Exercise Price set forth below. The Option awarded to the
Participant hereby is subject to all of the terms and conditions set forth in
this Agreement as well as all of the terms and conditions of the Tribune Company
2013 Equity Incentive Plan (as amended from time to time in accordance with the
terms thereof, the “Plan”), all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.
Participant:
 
Shares of Common Stock Subject to Option:
 
Exercise Price:
$
Expiration Date:
 

1.
Vesting Schedule. Provided that the Participant has not undergone a termination
of service with the Company and its Affiliates prior to the applicable Vesting
Date, the Option shall vest and become exercisable as follows:

Vesting Date
Vesting Options
 
 
 
 
 
 
 
 



2.
Exercise.

(a)Form of Exercise. The Option may be exercised, to the extent vested, by
written notice to the Company in accordance with procedures specified by the
Company from time to time, or by such other method as may be specified by the
Committee, and in either case accompanied by payment therefor. The Option may be
exercised only for whole shares of Common Stock.
(b)Shares Received Upon Exercise. Shares of Common Stock received upon exercise
shall remain subject to the terms of the Plan and this Agreement.
(c)Tax Withholding. In connection with any exercise, the Participant will be
required to satisfy applicable withholding tax obligations as provided in
Section 15(d) of the Plan.
(d)Form of Payment. For the avoidance of doubt, the Participant must receive
prior written approval of the Committee to use any method for the payment of the
Exercise Price or tax withholding other than in immediately available funds in
U.S. dollars.
(e)Compliance with Laws. The granting and exercising of the Option, and any
other obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Common Stock
hereunder as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may



--------------------------------------------------------------------------------




consider appropriate in connection with the issuance or delivery of Common Stock
hereunder in compliance with applicable laws, rules, and regulations.


3.Termination. The Option shall terminate at the conclusion of the applicable
Option Period or upon any earlier date as set forth in the Plan (including an
expiration date following a termination of the Participant’s service).


4.Rights as Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to this Option unless and
until (a) this Option shall have been exercised pursuant to its terms, (b) the
Company shall have issued and delivered to the Participant the Common Stock
hereunder, and (c) the Participant’s name shall have been entered as a
stockholder of record with respect to such Common Stock on the books of the
Company. The Common Stock issued upon any exercise of the Option hereunder shall
be registered in the Participant’s name on the books of the Company during the
Lock-Up Period and for such additional time as the Committee determines
appropriate in its reasonable discretion. Any certificates representing the
Common Stock delivered to the Participant shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any securities exchange or inter-dealer quotation system on which
the Common Stock is listed or quoted, and any applicable federal or state laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions as the Committee
deems appropriate. This Agreement does not confer upon the Participant any right
to continue as an employee or service provider of the Company or any Affiliate.


5.Representations and Warranties of Participant. The Participant hereby makes
the following acknowledgements, representations, and warranties to the Company:
(a)Stock Not Registered. The Participant understands that the Common Stock
subject to the Options has not been registered under the Securities Act or
qualified under any state securities laws and that it is being offered and sold
pursuant to an exemption from such registration and qualification based in part
upon the Participant’s representations contained herein.
(b)No Arrangements to Sell. Except as specifically provided herein or in the
Plan, the Participant has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge
all or any portion of the Options or the Common Stock subject to the Options and
has no current plans to enter into any such contract, undertaking,
understanding, agreement, or arrangement.
(c)Options Not Transferable. The Participant understand that the Options are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise).
(d)Restricted Securities. The Participant has been informed that the shares of
Common Stock subject to the Options are restricted securities under the
Securities Act and may not be resold or transferred unless the shares of Common
Stock are first registered under the federal securities laws or unless an
exemption from such registration is available.
(e)No Resale. The Participant is prepared to hold the shares of Common Stock
subject to the Options for an indefinite period and is aware that Rule 144 as
promulgated under the Securities Act, which exempts certain resales of
restricted securities, is not presently available to exempt the resale of the
shares of Common Stock from the registration requirements of the Securities Act.


6.Restrictive Covenants.
(a)    Non-Solicitation and Non-Interference. The Participant agrees that during
the Participant’s employment with the Company and for twelve (12) months after
the date on which such employment with the Company ends for any or no reason
(whether terminated by the Participant or by the Company), except as required in
the performance of any duties for the Company, the Participant will not: (i)
employ, either directly or indirectly, or assist any other person or entity in
employing any person previously employed by the Company or any of its affiliates
unless at such time such person is not then and has not been employed by the
Company or any of its subsidiaries, business units, or other affiliates for at
least six (6) months, or in any way solicit, entice, persuade or induce, either
directly or

2

--------------------------------------------------------------------------------




indirectly, any person to terminate or refrain from renewing or extending his or
her employment with the Company or any of its subsidiaries, business units, or
other affiliates; or (ii) intentionally interfere with the relationship of the
Company with any person or entity who or which is a customer, client, supplier,
developer, subcontractor, licensee or licensor or other business relation of the
Company, or assist any other person or entity in doing so.
(b)    Confidential Information. As a consequence of the Participant’s
employment by the Company, the Participant will be privy to the highest level of
confidential and proprietary business information of the Company and its
affiliates, not generally known by the public or within the industry and which,
thereby, gives the Company and its affiliates a competitive advantage and which
has been the subject of reasonable efforts by the Company and its affiliates to
maintain such confidentiality. Except as required by law or as expressly
authorized by the Company in furtherance of any employment duties, the
Participant shall not at any time, during the Participant’s employment with the
Company or thereafter, directly or indirectly use, disclose, or take any action
which may result in the use or disclosure of, any Confidential Information.
“Confidential Information” as used in this Agreement, includes all non-public
confidential competitive, pricing, marketing, proprietary and other information
or materials relating or belonging to the Company or any of its affiliates
(whether or not reduced to writing), including without limitation all
confidential or proprietary information furnished or disclosed to or otherwise
obtained by the Participant in the course of the Participant’s employment, and
further includes without limitation: computer programs; patented or unpatented
inventions, discoveries and improvements; marketing, organizational, operating
and business plans; strategies; research and development; policies and manuals;
sales forecasts; personnel information (including without limitation the
identity of Company employees, their responsibilities, competence and abilities,
and compensation); medical information about employees; pricing and nonpublic
financial information; current and prospective customer lists and information on
customers or their employees; information concerning planned or pending
acquisitions, investments or divestitures; and information concerning purchases
of major equipment or property. Confidential Information does not include
information that lawfully is or becomes generally and publicly known outside of
the Company and its affiliates other than through the Participant’s breach of
this Agreement or breach by any person of some other obligation. Nothing herein
prohibits the Participant from disclosing Confidential Information as legally
required pursuant to a validly issued subpoena or order of a court or
administrative agency of competent jurisdiction, provided that the Participant
shall first promptly notify the Company if the Participant receives a subpoena,
court order or other order requiring any such disclosure, to allow the Company
to seek protection therefrom in advance of any such legally compelled
disclosure.
7.
General.

(a)Employment Agreement. This Agreement and the terms and conditions of the
Option are subject to any provisions concerning stock options in any employment
agreement in effect from time to time between the Participant and the Company or
an Affiliate that has been approved by the Board or a committee thereof and that
was entered into after December 31, 2012, which provisions are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and any terms or provisions of such employment
agreement concerning stock options, the applicable terms and provisions of such
employment agreement will govern and prevail.
(b)Section 409A. The Participant and the Company acknowledge that the Option is
intended to be exempt from Section 409A of the Code, with the Exercise Price
intended to be at least equal to the “fair market value” per share of Common
Stock on the Date of Grant. Since the Common Stock is not traded on an
established securities market, the Exercise Price has been based upon the
determination of Fair Market Value by the Committee in a manner consistent with
the terms of the Plan. The Participant acknowledges that there is no guarantee
that the Internal Revenue Service will agree with this valuation and agrees not
to make any claim against the Company, the Board, or the Company’s officers or
employees in the event that the Internal Revenue Service asserts that the
valuation was too low or that the Option is not otherwise exempt from
Section 409A of the Code.
(c)Delivery of Documents. The Participant agrees that the Company may deliver by
email all documents relating to the Plan or this Option (including, without
limitation, a copy of the Plan) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
disclosures that may be required by the Securities and Exchange Commission). The
Participant also agrees that the Company may deliver these documents by posting
them on a website maintained by the Company or by a third party under

3

--------------------------------------------------------------------------------




contract with the Company. If the Company posts these documents on a website, it
shall notify the Participant by email or such other reasonable manner as then
determined by the Company.
(d)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(e)Entire Agreement. Except as otherwise provided in Section 7(a) above, this
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, and negotiations in respect thereto.
No change, modification, or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties hereto.
(f)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.


[Remainder of page intentionally left blank; signature page to follow]







4

--------------------------------------------------------------------------------




THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THE PLAN AND, AS AN EXPRESS
CONDITION TO THE GRANT OF THE OPTION UNDER THIS AGREEMENT, AGREES TO BE BOUND BY
THE TERMS OF BOTH THE AGREEMENT AND THE PLAN.
Tribune Media Company
By:
___________________

Name:
Title:




Accepted and Agreed by the Participant:


___________________











5